   Case 20-11610-M Document 7 Filed in USBC ND/OK on 12/29/20 Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OKLAHOMA


IN RE:                                     §
                                           § Case No. : 20-11610-M
               Michael Lynn Karr           §
                                           § Chapter: 7
                                           §
                                 DEBTOR(S) §

                      MOTION TO SELL REAL PROPERTY AND
                      NOTICE OF OPPORTUNITY FOR HEARING

       COME NOW the Debtor, Michael Lynn Karr by and through his attorney of record,

Charles J. Kania of the KANIA LAW OFFICE, and pursuant to 11 U.S.C. §363(b)(1) and 11

U.S.C. §1303 and respectfully requests that this Court permit the Debtor to sell certain real

property as described below, and under the terms indicated:

       1.      The Debtors propose to sell certain real property commonly known as: 17755 S

       65th Ave. Tinley Park, IL 60477. The property is further described as:

            a) Parcel 1: Lot 24 and Lot 25 (Except the North 11.514 Feet Thereof) All in Block

               2 in Whitney and Bishops Addition to Tinley Park Plat of the Southeast ¼ of the

               North East ¼ of Section 31, Township 36 North, Range 15 East of the Third

               Principal Meridian, Town of Bremen, Cook County, Illinois Recorded December

               26, 1899 as document No. 1393683, Also

            b) Parcel 2: That Part of the West Half of the heretofore vacated 14.00 Foot wide

               North and South Public Alley as Heretofore Dedicated in Block 2 in the Aforesaid

               Subdivision, Lying South of the Easterly Prolongation of the South Line of the

               North 11.514 Feet of Said Lot 25, Also

            c) Parcel 3: That Part of the North 21.182 Feet Of The Heretofore Vacated 178th
Case 20-11610-M Document 7 Filed in USBC ND/OK on 12/29/20 Page 2 of 4




          Street as Heretofore Dedicated in the Aforesaid Subdivision Lying East of the

          Southerly Prolongation of the West Line of Said Lot 24 and Lying West of the

          Southerly Prolongation of the Centerline of the Heretofore vacated 14.00 Foot

          Wide North and South Public Alley as Heretofore Dedicated in Block 2 in The

          Aforesaid Subdivision all in Cook County, Illinois.

   2.     The proposed sale price is $ 190,000.00.

   3.     The buyer is Claudia Martinez and Francisco Diaz Perez. The buyer is not related

   to the Debtor by blood, marriage, or business association.

   4.     The following sales costs, liens of record, and other charges and expenses related

   to the sale, are to be paid out of the sale proceeds (at the time of closing) in the estimated

   amounts as indicated: (See Exhibit 1).

          (a)     $ 6,450.50 as a realtor commission payable to Hoff Realtors.

                  $ 3,107.50 as a realtor commission payable to Su Familia Real Estate, Inc.

          (b)     Recorded liens of record in the amounts as indicated:

                  (1)     $ 160,812.07 to Wells Fargo Mortgage Company.

          (c)     Other charges and expenses in the amounts as indicated:

                  (1)     $ 1,500.00 held by Real People Realty as Escrow,

                  (2)     $ 6,144.33 to County Taxes,

                  (3)     $ 5,700.00 as Seller Credit,

                  (4)     $ 1,985.00 Title – Owner’s Title Insurance,

                  (5)     $ 50.00 to First American Title Insurance Closing Protection,

                  (6)     $ 3.00 to State of Illinois Owner’s Policy Fee,

                  (7)     $ 125.00 to Commitment update search,
   Case 20-11610-M Document 7 Filed in USBC ND/OK on 12/29/20 Page 3 of 4




                      (8)     $ 40.00 handling wire transfer fee,

                      (9)     $ 95.00 County Document Transfer Tax,

                      (10)    $ 190.00 State Documentary Transfer Tax,

                      (11)    $ 297.60 Water Bill to Village of Tinley Park

                      (12)    $ 3,500.00 Tinley Park Stamps to Tinley Park.

       5.      There shall be no net sale proceeds, after payment of the actual amounts charged

       to the times set forth in paragraph 4 above (and payment of other liens of record, taxes,

       and other costs and fees at closing).

       6.      The Debtors attach a copy of the Settlement Statement setting forth the terms of

       the sale.

                       NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the Court to
grant the requested relief, or you wish to have your views considered, you must file a
written response or objection to the requested relief with the Clerk of the United States
Bankruptcy Court for the Northern District of Oklahoma, 224 South Boulder, Tulsa,
Oklahoma 74103 no later than 14 days from the date of filing of this request for relief. You
should also serve a file-stamped copy of your response or objection to the undersigned
movant/movant's attorney and others who are required to be served] and file a certificate
of service with the Court. If no response or objection is timely filed, the Court may grant
the requested relief without a hearing or further notice. The 14-day period includes the
three (3) days allowed for mailing provided for in Fed. R. Bankr. P. 9006(f).

WHEREFORE, Debtors prays that this Court enter an Order allowing the sale of the above listed
real property.

Dated: December 29, 2020

                                                     /s/ Charles J. Kania Counsel for Debtors
_/s/ Michael Lynn Karr__________                    Charles J. Kania, OBA 20512
Michael Lynn Karr, Debtor                           5319 South Lewis, Suite 120
                                                    Tulsa, OK 74105
                                                    Telephone: (918)-743-2239
                                                    Facsimile: (918)-743-2244
                                                    charles@kanialaw.com
   Case 20-11610-M Document 7 Filed in USBC ND/OK on 12/29/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, Charles J. Kania, hereby certify that on December 29, 2020, in addition to those parties
served electronically through the CM/ECF system, a true and correct copy of this motion to sell
property and notice of opportunity for hearing was sent via First Class Mail postage prepaid to
the creditors on the attached official creditors’ matrix.


                                                             /s/ Charles J. Kania___________
                                                             Charles J. Kania
